541 So.2d 909 (1988)
STATE of Louisiana
v.
John PORTERFIELD.
KA870852.
Court of Appeal of Louisiana, First Circuit.
November 22, 1988.
Before SHORTESS, LANIER and CRAIN, JJ.
LANIER, Judge.
On original hearing, this court reversed defendant's conviction and sentence (pursuant to a guilty plea) for possession of cocaine with intent to distribute, a violation of La.R.S. 40:967(A)(1). We noted as patent error that the defendant pled guilty to an offense which was not responsive to the charge contained in the bill of information in the record before us, and the record did not contain a written amendment to that bill of information.
The state applied for a rehearing, attaching to its application a copy of the bill of information in an amended form. On this bill of information was a handwritten amendment which charged defendant with the offense to which he actually had pled guilty, possession of cocaine with intent to distribute. Because this amended bill of information was not in the record before us, we ordered a formal supplementation of the record by the district court, which revealed the correctness of the state's allegation that the bill of information had been properly amended in writing to charge the offense of possession of cocaine with intent to distribute.[1] Defendant's brief on rehearing admits that the bill of information was amended in writing before defendant entered his guilty plea.
Accordingly, we vacate our decree on original hearing and affirm the defendant's conviction and sentence.
CONVICTION AND SENTENCE AFFIRMED.
NOTES
[1]  The original, unamended bill of information apparently was lost. The district court clerk's office supplemented the appellate record with a copy of microfilm copy, upon which the state had made the original handwritten amendment. Hence, the microfilm copy became the original bill of information.